DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/17/2019 and 10/19/2020 have been fully considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 7-8 recites “such that each road in the network of roads adheres to a first limit determined using one or more predefined first techniques”. It is unclear what first technique is predefined since the predefined first technique is absent and is undefined in the claims. As currently presented, the claim fails to clearly recite the metes and bounds of the claims, which renders the claims indefinite. Appropriate correction is required. The same rational applies to claim 8.
Claim 1 line 17 recites “verifying, by the encoding system, adherence”. It is unclear to the examiner what comprises “verifying adherence” of the identified major road and the first-level incident roads. Does it comprise verifying that they are part of the clusters based on the first, second, and third parameters? As currently presented, the claim fails to clearly recite the metes and bounds of the claims, which renders the claims indefinite. Appropriate correction is required. The same rational applies to claim 8.
Claim 1 lines 18-19 recites “the one or more clusters to a second limit determined using one or more predefined second techniques”. It is unclear to the examiner what comprises “one or more predefined second techniques”, since a predefined second technique is absent and undefined in the claims. As currently presented, the claim fails to clearly recite the metes and bounds of the claims, which renders the claims indefinite. Appropriate correction is required. The same rational applies to claim 8.
Claim 5 lines 4-5 recite “based on one or more predefined conditions”, however it is unclear to the examiner what comprises a “predefined condition”. It is unclear what condition is predefined since the predefined condition is absent and undefined in the claims. As currently presented, the claim fails to clearly recite the metes and bounds of the claims, which renders the claims indefinite. Appropriate correction is required. The same rational applies to claims 12, 15, and 17. 
Claim 5 line 14 recites “using one or more predefined third techniques”. It is unclear to the examiner what comprises a “predefined third techniques”, since a third technique that is predefined is absent in the claims. As currently presented, the claim fails to clearly recite the metes and bounds of the claims, which renders the claims indefinite. Appropriate correction is required. The same rational applies to claims 12, 15, and 17.
Claims 2-7 and 9-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for being dependent on rejected independent claims 1 and 8 and for failing to cure the deficiencies as recited above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. With respect to claims 1 and 8, the claims recite “extracting, by an encoding system, road data related to the network of 5roads from one or more data sources, wherein the road data is normalized by the encoding system”, “dividing, by the encoding system, each road in the network of roads based on one or more predefined first parameters such that each road in the network of roads adheres to a first limit determined using one or more predefined first techniques, 10wherein the first limit indicates predefined number of dwellings in each road in the network of roads”, “grouping, by the encoding system, the divided roads into one or more clusters based on one or more predefined second parameters, wherein the one or more clusters do not overlap”, “identifying, by the encoding system, a major road in each of the one or more clusters based on one or more predefined third parameters, wherein each of the one or more clusters comprises not more than one major road”, “verifying, by the encoding system, adherence of: the identified major road in each of the one or more clusters to a second limit 20determined using one or more predefined second techniques, wherein the second limit indicates predefined number of incident roads of the identified major road in each of the one or more clusters; and each of first-level incident roads of the identified major road in each of the one or more clusters to the second limit;” and “25performing, by the encoding system, the systematic contiguous encoding of each of the one or more clusters, the identified major road in each of the one or more clusters and the incident roads of the identified major road in each of the one or more clusters, if the verification is successful.” Since these limitations can be done mentally, they are directed towards an abstract idea.
The limitations recited above is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor”, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “extracting, by an encoding system, road data related to the network of 5roads from one or more data sources, wherein the road data is normalized by the encoding system” in the context of the claim encompasses a user collecting information, which is deemed a mental process. The limitation “dividing, by the encoding system, each road in the network of roads based on one or more predefined first parameters such that each road in the network of roads adheres to a first limit determined using one or more predefined first techniques, 10wherein the first limit indicates predefined number of dwellings in each road in the network of roads” in the context of the claim encompasses a user dividing the roads in the collected road data based on the number of dwellings in each road. This can be done using a map and marking tool, wherein the user divides the road in the road network by marking the road with the marking tool (i.e. a pencil) based on the number of dwellings the road has. Furthermore, the limitations “grouping, by the encoding system, the divided roads into one or more clusters based on one or more predefined second parameters, wherein the one or more clusters do not overlap”, “identifying, by the encoding system, a major road in each of the one or more clusters based on one or more predefined third parameters, wherein each of the one or more clusters comprises not more than one major road” in the context of the claim encompasses a user using a map and a marking tool to group the roads into clusters (i.e. drawing the roads into clusters) such that they don’t overlap. The process of identifying a major road in each of the one or more clusters can be done mentally, since it requires the user looking at the marked map and recognizing that each cluster includes a major road. Furthermore, the limitation “verifying, by the encoding system, adherence of: the identified major road in each of the one or more clusters to a second limit 20determined using one or more predefined second techniques, wherein the second limit indicates predefined number of incident roads of the identified major road in each of the one or more clusters; and each of first-level incident roads of the identified major road in each of the one or more clusters to the second limit” in the context of the claim encompasses the user confirming (i.e. verifying) that the identified major road in each of the clusters includes a predefined number of incident roads. The process of verifying is a process that the user can do mentally, by confirming that the identified major roads in each of the clusters includes a predefined number of incident roads. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim recites an additional element – using a processor to perform the recited steps. The processor in the above steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, claims 1, and 15 recite “25performing, by the encoding system, the systematic contiguous encoding of each of the one or more clusters, the identified major road in each of the one or more clusters and the incident roads of the identified major road in each of the one or more clusters, if the verification is successful”. This limitation is insignificant post-solution activity and does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, the step of performing the systematic contiguous encoding is taught in Takeuchi US20200234581A1 in Para. 0021-0022 which shows the encoding of road network data. Accordingly, the step of encoding road data is a well-understood, routine, and conventional activity in the field. For these reasons, there is no inventive concept and the claim is not patent eligible.
Claims 2-7, 9-18 are rejected under 35 U.S.C. 101 as being dependent on rejected claims 1 and 8 and for failing to cure the deficiencies cited above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takeuchi US20200234581A1 discloses a method for traffic jam management including generating a representation of a road network that comprises a road graph, with vertices of the road graph representing road segments and edges of the road graph representing pairs of adjacent road segments at each intersection. The road graph is partitioned into sub-graphs to balance a number of messages received from vehicles within each sub-graph and to minimize vehicle transitions between sub-graphs. It is determined that a traffic jam is present on one or more road segments. (Abstract)
Currie et al. US20090088971A1 discloses a method that replaces routes identified based on road geometry with routes taken by the same user or other users to create alternate routes that may be selected by a user to display, for example, on a map or for which driving directions can be displayed. Communication of routes traveled by different devices may be received from a server or from another device. A naming convention for road segments and ordered paths of road segments is described. (See Para. 0009).
Petzold et al. US20110118971A1 discloses an efficient method of encoding a continuous path within a road network. The path to be encoded is capable of being completely represented within a digital map and expressible as a path list of lines and/or segments existing in the digital map and consecutively ordered.  (Abstract)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334. The examiner can normally be reached M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/Primary Examiner, Art Unit 3669